Citation Nr: 1141089	
Decision Date: 11/04/11    Archive Date: 11/21/11

DOCKET NO.  08-20 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York

THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel


INTRODUCTION

The Veteran served on active duty from November 1972 to December 1973.

This matter comes to the Board of Veteran's Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

The issue of entitlement to service connection for a low back disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an April 2006 decision, the Board found that new and material evidence had been received to reopen the Veteran's claim of entitlement to service connection for a low back disorder and determined that service connection for a low back disorder was not warranted because the evidence was against a finding that the Veteran's low back disorder was related to his service.

2.  Evidence added to the record since the April 2006 Board decision includes a July 2008 opinion from the Veteran's VA physician, in which he stated that it was as likely as not that the Veteran's disc bulging occurred initially during his service.


CONCLUSIONS OF LAW

1.  The Board's April 2006 decision reopening the Veteran's claim but denying service connection for a low back disorder is final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2010).

2.  Since the Board's April 2006 decision, new and material evidence has been received by VA with which to reopen the previously denied claim for service connection for a low back disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Given the fully favorable decision contained herein, the Board finds that any discussion of the duties to notify and assist is unnecessary.


II.  Analysis

In general, decisions of the agency of original jurisdiction (the RO) or by the Board that are not appealed within in the prescribed time period are final.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. § 3.104.  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been finally disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  See Knightly v. Brown, 6 Vet. App. 200 (1994).  Evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence had been presented) will be evaluated in the context of the entire record.  See Evans v. Brown, 9 Vet. App. 273 (1996). 

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

Veterans are entitled to compensation from VA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C. §§ 1110 (wartime service), 1131 (peacetime service).  To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (C.A. Fed. 2009) (March 5, 2009).  The absence of any one element will result in the denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).

In the April 2006 decision, the Board reopened the Veteran's claim of entitlement to service connection for a low back disorder and then denied the claim on the merits.  The Veteran was notified of the decision in April 2006 and did not initiate an appeal.  Therefore, it became final.  The Board's decision indicated that, while there was evidence of an in-service low back injury and a currently diagnosed low back disability, the evidence preponderated against a finding that the currently diagnosed low back disability was related to the Veteran's service.

Evidence added to the claims file since the April 2006 Board decision includes a July 2008 written statement from the Veteran's VA physician, who briefly detailed the Veteran's reported history of back pain and provided an opinion that his currently diagnosed disc bulges as likely as not occurred initially during service.

The Board finds that this evidence is new and material.  It relates to the unestablished fact of whether the Veteran has a currently diagnosed low back disorder that is related to service.  The Veteran's VA physician is certainly competent to provide such an opinion.  As such, the Veteran's claim is reopened, and, to this extent, it is granted.


ORDER

New and material evidence having been received, the claim for service connection for a low back disorder is reopened.


REMAND

The Board finds that further development is necessary prior to final adjudication of the Veteran's claim.

The Veteran first raised a claim of entitlement to service connection for a low back disorder in May 1995.  When the RO denied the claim in January 1997, the decision indicated that the Veteran's service treatment records for the period from November 1972 to December 1973 were reviewed.  In the analysis, the RO referenced in-service treatment for a back injury on March 4, 1973, a report from the Naval Regional Medical Center at Camp Lejeune dated September 13, 1973, and a discharge examination dated in October 1973.

The Veteran subsequently raised the claim again in July 2000, and the RO issued denials in November 2000 and July 2001, determining that new and material evidence had not been submitted.

A July 2003 written statement shows that the Veteran requested a copy of all of his service treatment records.

An October 2003 Report of Contact shows that the Veteran had requested a copy of his service treatment records, but there were none in the claims file.  The report noted that a previous rating decision had shown that service treatment records had been considered.

In a February 2004 letter to the Veteran's congressman, the RO indicated that the Veteran's service treatment records had not been located.  It stated that the Veteran's claims file had been transferred several times.  His service records were being requested from the Philadelphia RO, the Buffalo VA Medical Center, and the National Personnel Records Center (NPRC).

In March 2004, the RO received an envelope that included the Veteran's November 1972 entrance examination report and Report of Medical History.  Also included were April, July, and August 1973 memoranda from the director of the Naval Regional Medical Center at Camp Lejeune to the Veteran's commanding officer.

In a September 2004 response, the NPRC indicated that all of the Veteran's service treatment records had been furnished to the Buffalo RO in April 1996.  In a subsequent September 2004 letter to the Veteran's congressman, the RO indicated that the Veteran's service treatment records had not been located at the VARO in Philadelphia, the VA Medical Center in Buffalo, or the NPRC.  The RO also conducted a search of its own facility but did not find the Veteran's service treatment records.

Therefore, based on a review of the record, the Board concludes that there are some pertinent service treatment records that had previously been associated with the Veteran's claims file but are currently absent.  While the RO requested searches of its own facility, the RO in Philadelphia, the VA medical center in Buffalo, and the NPRC, the Board finds that additional measures must be taken to attempt to locate the missing service treatment records.

The NPRC has already been contacted, and it is clear from the Veteran's requests for his service treatment records that he does not have any such records.  However, throughout the course of this and his previous appeals, the Veteran has indicated that he received treatment during service at various facilities.  First, the Board finds that the Naval Regional Medical Center at Camp Lejeune should be contacted directly to request any records pertaining to the Veteran.  The Veteran also stated during a September 2005 RO hearing that he went to the Buffalo VA Medical Center when he was away without leave in July 1973.  A search for these records should be conducted.  Finally, in a service personnel record containing a written statement by the Veteran, he indicated that he went to Beaufort Naval Hospital sometime between November 1972 and March 1973 due to his back.  These records should be requested.

If any additional pertinent service records are obtained, the Veteran should be afforded a VA examination.  An opinion should be obtained with regard to the etiology of the Veteran's currently diagnosed low back disability, based on all of the evidence of record.

Accordingly, the case is REMANDED for the following action:

1.  Take all appropriate steps to request and obtain the following:

a.  All records pertaining to the Veteran from the Camp Lejeune Naval Regional Medical Center, dated from November 1972 to December 1973.  Steps should include contacting the Camp Lejeune Naval Regional Medical Center directly, if deemed appropriate.

b.  All records pertaining to the Veteran from the VAMC in Buffalo, New York, dated in July 1973.

c.  All records pertaining to the Veteran from Beaufort Naval Hospital, dated from November 1972 to December 1973.

2.  If any additional, pertinent records are obtained and associated with the claims file, the Veteran should be afforded a VA examination with regard to the issue on appeal.  The claims file and service treatment records should be made available to the examiner for review.

The examiner is asked to examine the Veteran and provide an opinion as to whether it is at least as likely as not that any currently diagnosed low back disorder is related to the Veteran's period of active service, to include his involvement in a bus accident in March 1973.  Consideration of all previous opinions on this matter is requested.

The examiner is asked to provide a rationale for all opinions given.

3.  Readjudicate the instant claim.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate period of time for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


